COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
                                                                No. 08-15-00188-CR
                                                 '
 IN RE: SERGIO PEREZ,                                      AN ORIGINAL PROCEEDING
                                                 '
                               Relator.                           IN MANDAMUS
                                                 '

                                 MEMORANDUM OPINION

       Relator, Sergio Perez, has filed a petition for writ of mandamus against the Honorable

Alejandro Gonzalez, Judge of the County Court at Law No. 4 of El Paso County, Texas,

challenging an order denying Relator’s pretrial application for writ of habeas corpus. Relator has

also filed an emergency motion requesting a stay of the trial set for June 23, 2015. We deny the

relief sought in the emergency motion and the mandamus petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that he

has no adequate remedy at law and that what he seeks to compel is a ministerial act. In re State

ex rel. Weeks, 391 S.W.3d 117, 122 (Tex.Crim.App. 2013)(orig. proceeding). With regard to the

first requirement, a remedy at law may be deemed inadequate even though it technically exists if

the remedy is uncertain, tedious, burdensome, slow, inconvenient, inappropriate, or ineffective.

Id. The ministerial act requirement is satisfied if the relator can show a clear right to the relief

sought. Id. A clear right to relief is shown when the facts and circumstances dictate but one

rational decision “under unequivocal, well-settled (i.e., from extant statutory, constitutional, or
case law sources), and clearly controlling legal principles.” Id., quoting Bowen v. Carnes, 343
S.W.3d 805, 810 (Tex.Crim.App. 2011). Based on the record before us, we conclude that

Relator has failed to establish he is entitled to mandamus relief. Accordingly, we deny Relator’s

emergency motion for stay of the trial and the petition for writ of mandamus.


July 1, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-